DEBT by the state, on the relation of A., against B. on his bond as administrator. The declaration stated that the reíator was a creditor of the estate, but it did not allege that he had recovered a judgment against the estate, nor did it show the nature or amount of his demand. Held, that the declaration was insufficient. Eaton v. Benefield et al. 2 Blackf. 52.
Where in such suit there are several issues in fact, a verdict, in general terms, “ for the plaintiff” may be valid; but a verdict in such case as to only one of the issues, not noticing the others, is bad. Crouch v. Martin, 3 Blackf. 256.—Hanna et al. v. Ewing et al. Id. 34.—Patterson v. Salmon, Id. 131. —Fitch v. Dunn, Id. 142.—Huff v. Gilbert, 4 id. 19. Van Benthuysen v. De Witt, 4 Johns. 213.